SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofSeptember 2009 Commission File Number 001-32640 DHT MARITIME, INC. (Translation of registrant’s name into English) 26 New Street St. Helier, Jersey JE23RA Channel Islands (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.
